Name: 75/99/EEC: Commission Decision of 20 January 1975 on the reform of agricultural structures to be effected in the United Kingdom in implementation of Directive No 72/161/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  economic policy;  agricultural structures and production;  social framework; NA
 Date Published: 1975-02-14

 Avis juridique important|31975D009975/99/EEC: Commission Decision of 20 January 1975 on the reform of agricultural structures to be effected in the United Kingdom in implementation of Directive No 72/161/EEC (Only the English text is authentic) Official Journal L 040 , 14/02/1975 P. 0059 - 0060COMMISSION DECISION of 20 January 1975 on the reform of agricultural structures to be effected in the United Kingdom in implementation of Directive No 72/161/EEC (Only the English text is authentic) (75/99/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/161/EEC (1) of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture, and in particular Article 11 (3) thereof; Whereas on 31 October 1974 the Government of the United Kingdom, acting in pursuance of Article 10 (4) of Directive No 72/161/EEC, forwarded its scheme for the provision of socio-economic guidance for the agricultural Community in the United Kingdom; Whereas under Article 11 (3) of Directive No 72/161/EEC the Commission must decide whether, having regard to the objectives of the said Directive and to the need for a proper connection between the various measures, the provisions notified comply with the Directive and thus satisfy the conditions for financial contribution by the Community; Whereas it is a basic aim of Title I of Directive No 72/161/EEC to enable persons engaged in agriculture, and in particular those persons who must fundamentally alter the nature of their activity, to take decisions on their future occupations and those of their children with full knowledge of the opportunities available and of the consequences of their choice; Whereas to that end the Member States are therefore required: - under Articles 2 (a) and 3 of Directive No 72/161/EEC, to create and develop services providing socio-economic guidance, such services to be either public or expressly appointed and approved for that purpose by the Member States, or to create and develop within services already existing special departments for the provision of such guidance; - under Articles 2 (b) and 4, to introduce appropriate basic and advanced training programmes for socio-economic counsellors and to bear the cost of training such counsellors; Whereas under the first indent of Article 12 (2) of Directive No 72/161/EEC, the Guidance Section of the EAGGF is to refund to Member States 25 % of a standard amount of 7 500 units of account in respect of each counsellor providing socio-economic guidance within the meaning of Article 3 of the Directive beginning his duties for the first time; Whereas under the second indent of Article 12 (2) of Directive No 72/161/EEC, the Guidance Section of the EAGGF is to refund to Member States 25 % of the cost of training within the meaning of Article 4 of the Directive up to an overall amount of 4 500 units of account for each counsellor trained who provides socio-economic guidance within the meaning of Article 3 of the Directive; Whereas the provisions as to the number, activity and training of the socio-economic specialists and special interest advisers in socio-economics for England, Wales and Northern Ireland set out in the scheme notified by the United Kingdom conform with the objectives of Title I of Directive No 72/161/EEC; Whereas the number of full-time socio-economic counsellors located in Scotland can, having regard to the particular structural situation in Scotland, be considered for a transitional period as compatible with the objective of Title I of Directive No 72/161/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the provisions of this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, (1)OJ No L 96, 23.4.1972, p. 15. HAS ADOPTED THIS DECISION: Article 1 The scheme for the provision of socio-economic guidance for the agricultural Community in the United Kingdom as notified by the Government of the United Kingdom on 31 October 1974 satisfies the conditions for financial contribution by the Community to common measures as referred to in Article 8 of Directive No 72/161/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 20 January 1975. For the Commission The President FranÃ §ois-Xavier ORTOLI